Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 19, 20, 21, 31, 32 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 19, 20, 21, 31, 32 are allowed since the closest prior arts are Adato et al (WO 2019/048924 Al, hereafter referred to as Adato) in view of Schwartzer et al (U.S. Patent Pub. No. 2018/0209901, here after referred to as Schwartzer) in vie w of Akgul et al (U.S. Patent Pub No. 2020/0327557, hereafter referred to as Akgul).
However, when looking at all the available prior arts, none teach that displaying the object and weight value on the display screen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 11/5/2018. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665